      Case 2:19-cv-00055-DWM Document 129 Filed 05/21/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

JOHN MILANOVICH,                                   CV 19-55-BU-DWM

               Plaintiff,

      V.                                                  ORDER

QUANTPOST,INC., a Foreign Profit
Corporation, and LESTER W. DYE,
individually.

                 Defendants.



      The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this             day of May,2021.




                                      Donald W         py, District Judge
                                      United States District Court
